DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on July 14, 2021 is acknowledged.  Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that applicant has amended claim 8 to include the limitations of claim 1, however, it still remains a method claim which is a different statutory class from that of the claims of Group 1 and therefore, the original restriction is still valid and claims 8-13 will remain withdrawn.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel et al (WO 2016/118502) in view of Nagai et al (US 2008/0000383).
	Regarding claim 1, 2, 3, Gibanel teaches a binder composition comprising a carboxyl group containing polymer ([030]).
	Gibanel teaches that the composition can contain an anticorrosion agent ([065]), however fails to teach that the anticorrosion agent has a sulfur atom in the molecule.


    PNG
    media_image1.png
    69
    150
    media_image1.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the 2-mercaptobenzothiazole of Nagai as the anticorrosion agent of Gibanel.  One would have been motivated to do so in order to use a typical anticorrosion agent in a typical situation to achieve predictable results, namely to improve the anticorrosion properties of the coating.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 4, Gibanel teaches that the polymer further has a hydroxyl group ([034]).
	Regarding claim 5, Gibanel teaches that the polymer has a monomer such as hydroxypropyl (meth) acrylate ([034]) which is a hydroxyl group containing alkyl (meth) acrylate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764